Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                 Nov 17 2014, 6:21 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                              GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 ROBERT J. HENKE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                                                 CHRISTINA D. PACE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF   )
THE PARENT-CHILD RELATIONSHIP OF R.A.,)
                                      )
R.A.,                                 )
                                      )
      Appellant-Respondent,           )
                                      )
             vs.                      )                    No. 49A02-1403-JT-196
                                      )
INDIANA DEPARTMENT OF CHILD SERVICES, )
                                      )
      Appellee-Petitioner.            )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Marilyn A. Moores, Judge
                         The Honorable Larry E. Bradley, Magistrate
                             Cause No. 49D09-1308-JT-16200


                                      November 17, 2014
                MEMORANDUM DECISION - NOT FOR PUBLICATION
NAJAM, Judge
                                STATEMENT OF THE CASE

       R.A., Sr. (“Father”) appeals the trial court’s termination of his parental rights over

his minor child R.A., Jr. (“Child”). Father raises a single issue for our review, namely,

whether the Indiana Department of Child Services (“DCS”) presented sufficient evidence

to support the termination of his parental rights.

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       In April 2011, Child was born to T.G. (“Mother”), and Father signed a paternity

affidavit at the hospital. At that time, Mother and Father (collectively, “Parents”) were

unmarried and nineteen- and eighteen-years-old, respectively.                 The three lived with

Father’s parents (“Paternal Grandfather” and “Paternal Grandmother,” collectively,

“Paternal Grandparents”)1 at Father’s parents’ home. At some point between April 2011

and August 2012, Mother and Father had an argument and ended their relationship.

Mother took Child to live with her at the home of her mother (“Maternal Grandmother”).

Father continued to live with Paternal Grandparents at their home. Parents arranged

custody, visitation, and support without court intervention.

       On August 29, 2012, while in Mother’s care, Child was admitted to a hospital in

Indianapolis with “severe bruising to his head, arm, groin, and legs, blistering on his

       1
           We note that, throughout the termination hearing, when counsel for DCS referred to Father’s
relationship with Paternal Grandmother, counsel repeatedly referred to Paternal Grandmother as Father’s
“mommy.” Non-exhaustive examples include: “So, he lives with his mommy . . . ?” Tr. at 16. “His
mommy was contacting you?” Id. at 22. “Father also uses his mommy’s email account . . . ?” Id.
“[Y]ou’re [Child’s] parent and you’re responsible for him . . . . Not your mommy, you.” Id. at 67. “Oh,
so this was his mommy’s input rather than his?” Id. at 84. Counsel continued to do so after Father
corrected her. See id. at 67. Counsel’s terminology comes across to this court as condescending,
disrespectful, and unprofessional. Counsel had strong evidence in support of DCS’s petition to terminate
Father’s parental rights, and she should have relied on that evidence alone, without disparaging Father
through her editorial remarks.
                                                   2
thighs and foot, dangerously high blood sugar, and compartment syndrome in his leg that

required immediate emergency surgery.” Exh. 1. Child’s injuries placed him in danger

of kidney failure and amputation of his leg. Further, physicians determined that Child’s

injuries did not result from an accident but from abuse or neglect.                       Father did not

contribute to Child’s injuries.

        On August 31, 2012, as a consequence of Child’s injuries, DCS filed a petition

alleging that Child was a child in need of services (“CHINS”), and, at a detention hearing

conducted that same day, the juvenile court removed Child from Parents’ care. In doing

so, the court authorized placement of Child in either foster or relative care after Child’s

future release from the hospital, where he remained for some time. Despite the approval

of relative care, however, DCS advised the court that Child could not be placed in either

Maternal Grandmother’s or Paternal Grandparents’ home. Maternal Grandmother was

disqualified from placement because of a history with child protective services, and

Paternal Grandparents’ home was disqualified due to Paternal Grandfather’s “extensive

criminal history.”2 Exh. 4. Thus, after his release from the hospital, on September 26,

Child received a temporary placement in therapeutic foster care, but, at some point, DCS

revoked the disqualification of Maternal Grandmother and subsequently placed Child in

her temporary care.3


        2
           Korina Galang, a family case manager with DCS, testified, albeit from an insecure memory,
that Paternal Grandfather’s criminal history included public intoxication, domestic violence, threatening a
police officer, prostitution, and theft. She stated his record did include felony convictions, but Father and
Paternal Grandmother disputed this. In this regard, we consider only Galang’s testimony because it is the
most favorable to the trial court’s judgment. See Peterson v. Marion Cnty. Ofc. of Family & Children (In
re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.
        3
           Child was placed in Maternal Grandmother’s care on January 22, 2013. The record does not
disclose the reasons for DCS’s reversal regarding the placement of Child with Maternal Grandmother.
                                                     3
       On October 23, 2012, the court held a hearing and adjudicated Child a CHINS

after Father waived a fact-finding hearing and after Mother conceded that Child was a

CHINS. While the court ordered that Child stay in his foster-care placement, it cited

reunification with Parents as Child’s permanency plan. In pursuit of this plan, the court

issued a Parental Participation Order on November 13, which, in relevant part, required

Father to stay in touch with DCS and to:

        KEEP ALL APPOINTMENTS: [Father] agrees that all appointments
         with any service provider, DCS, or CASA/GAL will be kept or advance
         notice and good cause will be given to the service provider, CASA/GAL
         and the Family Case Manager for the missed appointment.

                                         ***

        HOME[-]BASED COUNSELING: [Father] will become engaged in a
         home-based counseling program referred by the Family Case Manager.
         All members of the family are to actively participate to the extent
         recommended by the provider and DCS.

        VISITATION: [Father] will attend all scheduled visitations with the
         child[] and comply with all visitation rules and procedures set forth by
         DCS or the service provider coordinating and/or supervising the visit(s).

        ADDITIONAL:            [Father] shall participate in a parenting education
         program.

Exh. 7 (emphasis in original). Home-based counseling included referrals for Father to

complete home-based management and therapy. Father’s treatment plan set goals for

him to obtain his G.E.D., obtain employment, and secure housing independent of his

parents. Father was reminded that, as a result of Paternal Grandfather’s criminal record,

Father would have to obtain his own home before he could receive custody of Child.

Father testified to his awareness of this restriction.


                                               4
       By all accounts, at the beginning of Father’s involvement with DCS, he engaged

with his providers and the services offered to him. He attended supervised visitations

with Child, sought employment, and maintained contact with DCS.                       However, the

relationship between Father and DCS soured and Father disengaged.

       At least in part, this deterioration resulted from conflicts between Paternal

Grandmother and DCS service providers.                 For example, DCS initially conducted

supervised visitations in Paternal Grandparents’ home, where Father continued to reside.

However, Paternal Grandmother would “bicker[]” with the supervising provider during

visits, as well as send quarrelsome emails in the interim, which resulted in subsequent

supervised visitations being conducted at a nearby fast-food restaurant.                  Tr. at 80.

Mother testified that she was frustrated with DCS because Father did not injure Child and

because DCS previously had placed another of Father’s children with Father in Paternal

Grandparents’ home. Consequently, Paternal Grandmother could not understand why

DCS now refused to place Child with Father based on Paternal Grandfather’s criminal

history.4

       Father’s issues with visitation extended beyond Maternal Grandmother, however.

DCS also reported that Father did not engage with Child during visits. If Mother also

attended, Father deferred parenting to Mother, and if Paternal Grandmother attended,

Father mostly deferred parenting to Paternal Grandmother.                 Father’s problems with

visitation culminated on December 5, 2012. Father arrived late to that visit, which took


       4
            The record discloses that, when DCS placed Father’s other child with him in Paternal
Grandparents’ home, Father told DCS that Paternal Grandfather did not live in the home. Again, we note
that Father and Paternal Grandmother disputed this, but we consider only the evidence most favorable to
the judgment.
                                                  5
place at the restaurant, and Father brought his brother, his brother’s girlfriend, and

Maternal Grandmother with him. Although these individuals did not participate in the

visitation, according to DCS providers, their mere presence made the visitation

“awkward,” “uncomfortable,” and “hostile.” Tr. at 81-82, 96. As a result, DCS ended

the visitation early, and, when the providers attempted to discuss the visitation with

Father, he placed his earbud headphones into his ears, refused to participate, and walked

out on the discussion.

        After this incident, DCS again moved the visitations, this time to Damar Services,

located in Decatur, and informed Paternal Grandmother that she could no longer attend.

Father, who did not have a car, relied on Paternal Grandmother for transportation, and

Paternal Grandmother informed DCS that, if the visits were moved to Damar, Father

would not attend. Paternal Grandmother stated that the visits were too far away. Father

also indicated to DCS that he had no means of transportation to Damar. In turn, DCS

recommended that Father obtain a bus pass, which DCS could help Father attain, to

attend visitations. Father did not do so. Instead, he told his case manager, “I’m not doing

anything anymore.” Tr. at 15. Father did not visit Child after December 5.

        DCS also issued unsuccessful discharges to Father for all other services—home-

based therapy, home-based case management, and parenting education classes—because

Father did not engage his service providers and did not achieve his treatment goals.

Father did not obtain his G.E.D.,5 failed to obtain employment,6 and did not acquire



        5
            Father testified that he had “been thinking about” enrolling in a G.E.D. program, but “ain’t got
to it yet.” Tr. at 60.

                                                     6
independent housing.7          Father applied for only four jobs, which his case manager

regarded as insufficient. And Father attended only one of eight parenting education

classes because “not[h]ing was different” from the parenting education classes that he

took in high school. Id. at 65. Despite this, DCS either re-issued, renewed, or kept open

Father’s referrals for services, but Father never reengaged. Finally, Father failed to

appear at several court hearings in 2013. Consequently, on August 27, 2013, DCS

changed Child’s permanency plan from reunification with Parents to adoption by

Maternal Grandmother, with whom, during his placement in her care, Child had thrived.

Mother consented to the adoption,8 but Father did not. Father stated that he would

consent, however, if Paternal Grandmother could adopt Child, but, due to Paternal

Grandfather’s criminal record, this was not an option.

        The juvenile court held a parental rights termination hearing on February 20, 2014,

at which all DCS providers recommended severance of Father’s parent-child relationship

with Child, and, after the hearing, the court terminated Father’s parental rights. In so

holding, the court entered several findings and conclusions:

        8.   [Father] resided with his mother, father, and [other] son through the
        [CHINS] case.


        6
           Father testified that he had worked side jobs but got paid under the table and had not paid taxes.
Further, at the time of the termination hearing, he had been unemployed for several months. And Father
stated that, to support Child, he “would have to go out and find an actual job.” Tr. at 67.
        7
           Father testified that he did not acquire independent housing because he “can’t get stable enough
to actually move out of [his parents’] house and keep money in [his] pocket to take care of [his] kids and
pay bills and all that.” Tr. at 58. It appears that Paternal Grandmother supported Child through her food
stamps; Father did not receive public assistance, but testified that he and Child were included under
Paternal Grandmother’s assistance. In addition, Father testified that he had no current income other than
the support he received from his Parents.
        8
            Mother was, therefore, dismissed from the action.
                                                     7
9.     [Father] needed independent housing as a condition to having
[Child] placed with him since the paternal grandfather’s criminal history
precluded placement in the home.

10.     [Father’s] employment is inconsistent with him not having money to
get to visitation. He does “side jobs” but has not worked for two months.

11.     Services ordered and referred included home[-]based case
management and therapy. Home[-]based services goals included obtaining
a GED, employment and housing, budgeting[,] and working on parenting
skills.

12.     Because of [Child’s] severe injuries sustained while in his mother’s
care, it was thought that reunification would move toward [Father] at the
beginning of the [CHINS] case.

13.    [Father] initially engaged, and appeared motivated, in services.
However, by late 2012, he had stopped participation and informed the
family case manager that he would not do anything else”. [sic]

14.   [Father] does not feel he needs services to appropriately raise [Child]
and provide for him.

15.    [Father] did not make progress on established goals. He failed to
follow up on job applications and “has not gotten to his GED yet.”

16.   [Father] attended one of eight parenting education sessions. His
behavior at visits was described as uncomfortable and non-engaged.

17.    As a result of what appeared to be intermeddling by [Father’s]
family members, his visitation was moved to Damar. [Father] failed to
follow up with visitation after that and last saw his son in December of
2012. He has not contacted the family case manager to inquire as to
[Child].

18.   [Father] failed to attend almost all [CHINS] Court hearings after
2012.

19.   [Child] is in pre-adoptive care with his maternal grandmother with
whom [Child] has spent most of life. He has been observed as being very
bonded with his grandmother.

20.    There is a reasonable probability that the conditions that resulted in
[Child’s] removal and continued placement outside the home will not be
                                     8
       remedied by his father. While in services, [Father] failed to make progress,
       due to lack of follow through. He then quit services, including visitation
       and did not show an interest in his child. [Father] has wasted the
       opportunity extended to him to be an appropriate parent to [Child].

       21.    Continuation of the parent-child relationship poses a threat to
       [Child’s] well-being in that it would pose as a barrier in obtaining
       permanency for him through an adoption.

       22.    [Child’s] Guardian ad Litem, Lindsay Hakes, recommends adoption
       as being in the best interests of [Child]. She bas[e]s this on [Father’s] lack
       of participation in services, his lack of knowing [Child], and [Child] being
       bonded now into his current home.

       23.    There exists a satisfactory plan for the future care and treatment of
       [Child], that being adoption.

       24.    Termination of the parent-child relationship is in the best interests of
       [Child]. Termination would allow for [Child] to be adopted into a stable
       and permanent home where his needs will continue to be met.

Appellant’s App. at 11-12. This appeal ensued.

                            DISCUSSION AND DECISION

       Father contends that DCS failed to present sufficient evidence to support the

termination of his parental rights under Indiana Code Section 31-35-2-4(b)(2).           He

challenges the court’s conclusions that “[t]here is a reasonable probability that the

conditions that resulted in the child’s removal or the reasons for placement outside the

home of the parents will not be remedied,” I.C. § 31-35-2-4(b)(2)(B)(i), and that “[t]here

is a reasonable probability that the continuation of the parent-child relationship poses a

threat to the well-being of the child,” I.C. § 31-35-2-4(b)(2)(B)(ii).        “Because that

provision is written in the disjunctive, we address only the dispositive issue of whether

sufficient evidence supports the juvenile court’s finding that “[c]ontinuation of the

parent-child relationship poses a threat to [Child’s] well-being in that it would pose as a
                                             9
barrier in obtaining permanency for him through an adoption.” Father also challenges the

juvenile court’s conclusion that termination of the parent-child relationship is in Child’s

best interests because it would provide a “stable and permanent home where his needs

will continue to be met.”       Appellant’s App. at 12.    We address each of Father’s

contentions in turn.

       We begin our review of this issue by acknowledging that “[t]he traditional right of

parents to establish a home and raise their children is protected by the Fourteenth

Amendment of the United States Constitution.” Bailey v. Tippecanoe Div. of Family &

Children (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. However, a

trial court must subordinate the interests of the parents to those of the child when

evaluating the circumstances surrounding a termination. Schultz v. Porter Cnty. Ofc. of

Family & Children (In re K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination

of a parent-child relationship is proper where a child’s emotional and physical

development is threatened. Id. Although the right to raise one’s own child should not be

terminated solely because there is a better home available for the child, parental rights

may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       Before an involuntary termination of parental rights can occur in Indiana, in

relevant part, DCS is required to allege and prove:

       (A)    that one (1) of the following is true:

              (i) The child has been removed from the parent for at least
              six (6) months under a dispositional decree.

                                            ***
                                             10
      (B) that one (1) of the following is true:

             (i) There is a reasonable probability that the conditions that resulted
             in the child's removal or the reasons for placement outside the home
             of the parents will not be remedied.

             (ii) There is a reasonable probability that the continuation of
             the parent-child relationship poses a threat to the well-being
             of the child.

                                            ***

      (C) that termination is in the best interests of the child; and

      (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2014). That statute provides that DCS need establish only

one of the requirements of subsection (b)(2)(B) before the trial court may terminate

parental rights. DCS’s “burden of proof in termination of parental rights cases is one of

‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904

N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2).

      When reviewing a termination of parental rights, we will not reweigh the evidence

or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of Family &

Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead,

we consider only the evidence and reasonable inferences that are most favorable to the

judgment. Id. Moreover, in deference to the trial court’s unique position to assess the

evidence, we will set aside the court’s judgment terminating a parent-child relationship

only if it is clearly erroneous. Judy S. v. Noble Cnty. Ofc. of Family & Children (In re

L.S.), 717 N.E.2d 204, 208 (Ind. Ct. App. 1999). trans. denied.



                                             11
       Here, in terminating Father’s parental rights, the trial court entered specific

findings of fact and conclusions thereon. When a trial court’s judgment contains special

findings and conclusions, we apply a two-tiered standard of review. Bester v. Lake Cnty.

Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings and, second, we determine whether the

findings support the judgment. Id. “Findings are clearly erroneous only when the record

contains no facts to support them either directly or by inference.” Quillen v. Quillen, 671

N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the trial court’s

decision, we must affirm. In re L.S., 717 N.E.2d at 208.

       Father concedes that Child had been removed from his care for a period of at least

six months and that the adoption plan was satisfactory.              See I.C. §§ 31-35-2-

4(b)(2)(A)(i), (D). However, Father challenges the juvenile court’s findings, numbered

nine, ten, thirteen, and fifteen—“that Father needed independent housing, his

employment was inconsistent with his having money to visit [Child], [Father] stopped

participating in services, and [Father] did not make progress on established goals . . . .”

In addition, Father asserts that these findings fail to support the court’s conclusions.

                                      Findings of Fact

       Father first argues that the juvenile court’s finding that he needed independent

housing is clearly erroneous because his housing with Paternal Grandparents was stable,

as evidenced by the prior placement by DCS of his other child in that home and by

Paternal Grandmother’s testimony that the home contained everything to meet Child’s




                                              12
needs. He concludes that “[t]here was no testimony by any witness that the condition of

Father’s home was inappropriate in anyway [sic].” Appellant’s Br. at 17.

        However, Father’s argument amounts to a request for us to reweigh the evidence,

which we will not do.         And Father misstates the evidence. Korina Galang, a Family

Case Manager with DCS, testified that she had discussed at length with Father that

Paternal Grandfather’s criminal history precluded Child’s placement into Paternal

Grandparents’ home. Father testified that he knew about this restriction but did not

understand it because he did not harm Child and because of the placement of his other

child into his care while he lived in that home.9 However, the evidence most favorable to

the termination demonstrates that DCS only placed that child into Father’s care because

Father and his family had told DCS that Paternal Grandfather did not live in the home. It

does not matter that Father did not harm Child or that the home could provide other

necessities; DCS could not place Child with Father while he lived in Paternal

Grandparents’ home, and Father failed to obtain independent housing. This finding is not

clearly erroneous.

        Next, Father contends that he received sufficient income, “under the

circumstances,” to provide a stable home for Child, which, he argues, makes finding 10

clearly erroneous. Id. at 22. Moreover, he asserts that his income was irrelevant to his

ability to visit with Child. But the evidence indicates the opposite. Father never held or

obtained steady, established employment throughout the pendency of the termination

proceedings. He lacked a G.E.D., which, he acknowledges, hindered his employment

        9
           Father also disputes the severity of Paternal Grandfather’s criminal history, based on Father’s
and Paternal Grandmother’s testimony. But this argument would require us to reweigh the evidence and
judge the credibility of witnesses.
                                                   13
prospects, but he never enrolled in a G.E.D. program. Consequently, Father worked only

odd jobs for under-the-table pay. Indeed, far from having a sufficient income, Father

testified that both he and Child relied on Paternal Grandparents for support; he

acknowledged his own instability and inability to appropriately manage his money.

Father did not have a car, and he did not exercise visitation after December 2012.

Finally, Father testified that, in order for him to independently care for Child, he would

have to “find an actual job.” Tr. at 67. Thus, the trial court could fairly infer that

Father’s lack of employment and income contributed to Father’s nonparticipation in

visitation. Had Father obtained a job, he would have reduced his dependence on Paternal

Grandmother. Further, with an income, he could have purchased a car or bus passes to

get to visitations. Father’s argument on this finding does not persuade us that the juvenile

court’s finding is clearly erroneous.

       Father also asserts that finding thirteen, which states that Father stopped

participating in services and would not pursue DCS services further, is clearly erroneous.

But Father concedes that he failed to complete all DCS-provided services. And, rather

than present a cogent explanation about why this finding is clearly erroneous, Father

instead attempts to offer excuses for failing to complete the court-ordered services. See

Ind. Appellate Rule 46(A)(8)(a). He states that he “did not find it necessary to complete

the same [parenting] class again,” that he “did not voluntarily stop participating in

visitation,” and that DCS “has failed to show how these services were necessary for the

successful reunification of [Child] in Father’s care.” Appellant’s Br. at 23-24. As an

initial matter, the court ordered father to complete the DCS services, and it could have


                                            14
logically concluded that these services were necessary. Father conceived two children as

a minor, both of whom required DCS services. Moreover, Father lived with his parents,

lacked a high-school education, had no job, and relied entirely on his parents for his

support. Moreover, Father’s providers testified that he did not parent during the early

visitations that he did attend but, instead, deferred to others. And the evidence shows that

Father told his care providers that he would not do “anything anymore.” Tr. at 15. Thus,

we decline to hold that this finding is clearly erroneous.

       Finally, Father contends that finding fifteen, which states that Father failed to

make progress on his established goals, is clearly erroneous. But, again, Father does not

dispute that he did not get his G.E.D., did not secure stable employment, and did not

obtain independent housing. For all the reasons above, we again hold that this finding is

supported by sufficient evidence. We affirm on this issue.

                                   Well-Being of Child

       Father also contends that the juvenile court’s findings of fact do not support its

conclusions under Indiana Code Section 31-35-2-4(b)(2). We again note that Indiana

Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive. Thus, with regards to

subsection (B), we consider only the dispositive issue of whether the court’s findings

support the conclusion that “[t]here is a reasonable probability that the continuation of the

parent-child relationship poses a threat to the well-being of the child.” I.C. § 31-35-2-

4(b)(2)(B)(ii). In this regard, continued custody by the parent need not be “wholly

inadequate for the children’s very survival. Rather, it is sufficient to show that the

children’s emotional and physical development are threatened by the parent’s custody.”


                                             15
C.A. v. Ind. Dept. of Child Servs., 15 N.E.3d 85, 92 (Ind. Ct. App. 2014). “The court

need not wait until a child is harmed irreversibly before terminating the parent-child

relationship.” Id. at 94 (quoting In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013)).

       In C.A., we held that evidence was sufficient to terminate the parent-child

relationship where the parent failed to meet with her service providers, did not complete

therapy, resided with a person who had a substantial criminal history, had long-term

stability issues, lacked motivation to visit the children, missed several weeks of visitation,

and was disengaged during the visitations that she did attend.        Id. We agree with the

analysis in C.A. Thus, we hold that the court’s findings here support its conclusion that a

continued parent-child relationship threated the well-being of Child.

                                   Child’s Best Interests

       Section 31-35-2-4(b)(2) also requires that termination of the parent-child

relationship be in the best interests of the child, and Father contends the evidence does

not support this determination. Here, “the trial court [was] required to look beyond the

factors identified by DCS and consider the totality of the evidence. In so doing, the trial

court must [have] subordinated the interests of the parent to those of the child.” C.A., 15

N.E.3d at 94. A juvenile court should consider the recommendations of the case manager

and court-appointed advocate when it determines whether termination is in a child’s best

interest. See J.C., 994 N.E.2d at 290. “A parent’s historical inability to provide a

suitable environment, along with the parent’s current inability to do the same, supports

finding termination of parental rights is in the best interests of the children.” Id.




                                              16
       We hold that termination was in Child’s best interests. All DCS providers who

testified and Child’s guardian ad litem recommended termination of the parent-child

relationship between Father and Child.         Further, Father was wholly unable, both

historically and at the time of the termination hearing, to support Child. Again, Father

was unemployed, undereducated, and noncompliant with his court-ordered parenting

plan. Father relied on Paternal Grandparents for sustenance and testified that he could

not support himself or maintain an independent residence. Father, therefore, could not

provide a suitable environment for child or fulfill his parental responsibilities. The

evidence was sufficient to conclude that the child’s best interests supported termination

of the parent-child relationship, and we affirm on this issue.

       Affirmed.

BAILEY, J., and PYLE, J., concur.




                                             17